DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102       
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
                                                                                                                                                                                               
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tashiro et al. (US 2012/0306263 A1).
In regards to claim 1, Tashiro discloses, in figure 1, a power supply system (Fig. 1) for a vehicle, comprising: a high-voltage battery (11) that supplies electric power to an on-vehicle motor (13; par 0032);  5a low-voltage battery (9) that supplies electric power to a plurality of on-vehicle auxiliary machines (8; par 0008, 0012-0013); a DC/DC converter (10) that changes voltage of an output of the high-voltage battery (11) and supplies a resulting output to the low-voltage battery (9; par 0035); and a controller (7) that detects a working state of at least one of the plurality of on- 10vehicle auxiliary machines (8) and controls operation of the DC/DC converter (10) in accordance with the working state that is detected (Par 0035).
In regards to claim 2, Tashiro discloses, in figure 1, the power supply system according to claim 1, wherein the plurality of on-vehicle auxiliary machines (8) include electric power steering (Par 0031), 15and the controller (7) detects the working state of the electric power steering based on a working signal of the electric power steering (Par 0035).
In regards to claim 3, Tashiro discloses, in figure 1, the power supply system according to claim 1, wherein 20the plurality of on-vehicle auxiliary machine (8) include an electrically controlled brake system (par 0013), and the controller (7) detects the working state of the electrically controlled brake system based on a working signal of the electrically controlled brake system (par 0035).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tashiro et al. (US 2012/0306263 A1) in view of Rizzo et al. (US 2017/0361824 A1)
In regards to claim 4, Tashiro discloses, the power supply system according to claim 1, wherein the plurality of on-vehicle auxiliary machines (8) include electric power steering (par 0031) and -11-the controller (7) detects the working state of the electric power steering based on a working signal of the electric power steering (par 0035), but does not clearly disclose an electrically controlled brake system 
However, Rizzo discloses, in figure 2, an electrically controlled brake system (102) and the controller (200) detects the working state of the electrically controlled brake system (102) based on a working signal of the electrically controlled brake system (par 0039).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tashiro to incorporate the teachings of Rizzo by including an electrically controlled brake system and the controller detects the working state of the electrically controlled brake system based on a working signal of the electrically controlled brake system in order to output a voltage level increase request signal to initiate the second mode of the power supply in response to a detected driving state of the vehicle such that a braking response time of the at least one brake assembly is improved in response to applying the second voltage (Rizzo, par 0004).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro et al. (US 2012/0306263 A1) in view of Saeki et al. (US 2007/0275276 A1)
In regards to claim 5, Tashiro discloses, the power supply system according to claim 1, but does not clearly disclose wherein the controller performs voltage feedback control with respect to the DC/DC converter in accordance with an output voltage of the DC/DC converter, and when at least one of the plurality of on-vehicle auxiliary machine is working, the 10controller raises control gain of the DC/DC converter.
However, Saeki discloses, in figure 1, wherein the controller (22) performs voltage feedback control with respect to the DC/DC converter (12, 14) in accordance with an output voltage of the DC/DC converter (Par 0009), and when at least one of the plurality of on-vehicle auxiliary machine (8 as discussed in Tashiro) is working, the 10controller raises control gain of the DC/DC converter (par 0034-0035, 0059).

In regards to claim 6, Tashiro discloses, the power supply system according to claim 1. Saeki further discloses, in figure 1, wherein the controller (22) performs voltage feedback control with respect to the DC/DC converter (12, 14) in accordance with an output voltage of the DC/DC converter (Par 0009), and 15when at least one of the plurality of on-vehicle auxiliary machines (8 as discussed in Tashiro) is working, the controller (22) performs current feedback control with respect to the DC/DC converter in accordance with an output current of the DC/DC converter (par 0013), a target output current of the current feedback control being obtained by adding working currents (par 0045) of the at least one on-vehicle auxiliary machine that is working (8 as discussed in Tashiro).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tashiro to incorporate the teachings of Saeki by including wherein the controller performs voltage feedback control with respect to the DC/DC converter in accordance with an output voltage of the DC/DC converter, and  15when at least one of the plurality of on-vehicle auxiliary machines is working, the controller performs current feedback control with respect to the DC/DC converter in accordance with an output current of the DC/DC converter, a target output current of the current feedback control being obtained by adding working currents of the at least one on-vehicle auxiliary machine that is working in order to enable securing desired motor output power reliably for the output power control of the motor for traveling the vehicle (Saeki, par 0012).
In regards to claim 7, Tashiro discloses, the power supply system according to claim 1. Saeki further discloses, in figure 1, wherein the controller (22) performs feedback control with respect to the DC/DC converter in accordance with an output voltage and an output current of the DC/DC converter (Par 0009, 0011-0013), a target output current of the feedback control being obtained by adding working currents (par 0045) of the 25at least one on-vehicle auxiliary machine that is working (8 as discussed in Tashiro).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tashiro to incorporate the teachings of Saeki by including wherein the controller performs feedback control with respect to the DC/DC converter in accordance with an output voltage and an output current of the DC/DC converter, a target output current of the feedback control being obtained by adding working currents of the 25at least one on-vehicle auxiliary machine that is working in order to enable securing desired motor output power reliably for the output power control of the motor for traveling the vehicle (Saeki, par 0012).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEX W LAM/Examiner, Art Unit 2842    
                                                                                                                                                                                     /LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842